DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 20 December 2021 for the application filed 01 April 2019. Claims 1 and 3-10 are pending:
Claim 2 has been canceled;
Claim 1 has been amended; and
new Claim 10 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/IB2017/057476, filed 29 November 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2016-0127540, filed 04 October 2016) under 35 U.S.C. 119 (a)-(d).

Claim Interpretation
	As noted in paragraph 21 of the Specification, the isoelectric point (pI) of botulinum toxin type A is about 6.06.
	As noted in paragraph 6 of the Specification, a botulinum toxin macro complex is 900 kDa and includes 150 kDa of botulinum toxin (A-G) and a complex of a variety of non-toxic proteins.


Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Clostridium botulinum utilizing a combination of anion exchange chromatography and cation exchange chromatography at pH levels lower than the isoelectric point of botulinum toxin. While the most relevant prior art of record, KIM et al. (US PGPub 2018/0251741 A1), discloses a method for producing and purifying botulinum toxin, including the desired type A macro complex, using anion exchange and cation exchange chromatography, KIM discloses a broad pH range of 3-8 and provides only embodiments where the pH levels are above the pI of botulinum toxin. As argued by Applicant in the reply filed 20 December 2021, one of ordinary skill in the art would not have been motivated to select a pH lower than the pI of botulinum toxin from the pH range of 3-8 disclosed by KIM because KIM does not disclose or provide any reason that the anion exchange or cation exchange processes can be performed at such a lower pH level. Applicant has also provided a declaration by co-inventor SONG (22 July 2021) comparing the relative efficiency of botulinum toxin recovery from an anion exchange process between using a pH lower than the pI of botulinum toxin and a pH higher than the pI of botulinum toxin, thereby showing the criticality of such a claimed limitation. This showing of criticality was persuasive to overcome the 35 USC 103 rejection of Claim 1 as being unpatentable over KIM.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/Ryan B Huang/Primary Examiner, Art Unit 1777